Case 4:21-cv-00135-TWP-DML Document 35 Filed 09/16/21 Page 1 of 3 PageID #: 574




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                NEW ALBANY DIVISION

 CLARKSVILLE MINISTRIES, LLC,                   )
                                                )
                             Plaintiff,         )
                                                )
                          v.                    )          No. 4:21-cv-00135-TWP-DML
                                                )
 TOWN OF CLARKSVILLE, INDIANA,                  )
 TOWN OF CLARKSVILLE BUILDING                   )
 COMMISSION, and                                )
 RICK BARR in his Official Capacity as the Town )
 of Clarksville's Building Commissioner,        )
                                                )
                             Defendants.        )

     ENTRY ON DEFENDANTS' EMERGENCY MOTION TO ALTER OR AMEND
                     SEPTEMBER 14, 2021 ORDER

        This matter is before the Court on an Emergency Motion to Alter or Amend September 14,

 2021 Order filed by Defendants Town of Clarksville, Indiana; Town of Clarksville Building

 Department; and Rick Barr, in his Official Capacity as the Town of Clarksville's Building

 Commissioner (collectively, the "Town") (Filing No. 30). The Town requests that the Court

 clarify/amend its September 14, 2021 Entry on Plaintiff Clarksville Ministries, LLC's ("CM")

 Emergency Motion to Show Cause, to Modify Temporary Restraining Order, and for Sanctions

 (Filing No. 28) in two respects.

        First, the Town asks that the Court clarify the following sentence: "Because the Town has

 violated both the text and spirit of the TRO, CM argues the Court should hold the Town in

 contempt, order it to show cause why sanctions should not be imposed and access attorney fees

 against them." Id. at 4. The Town contends that this sentence seemingly conflicts with other

 findings of the Court that the Town complied with the TRO. See id. at 1 ("While the Town indeed

 complied with this entry by issuing the temporary ABL to CM . . . ."). The Court can see the
Case 4:21-cv-00135-TWP-DML Document 35 Filed 09/16/21 Page 2 of 3 PageID #: 575




 Town's point, and the first sentence of the last paragraph on page 4 of the Court's September 14,

 2021 Entry is now amended to read:

        CM argues that because the Town, in CM's view, has violated both the text and
        spirit of the TRO, the Court should hold the Town in contempt, order it to show
        cause why sanctions should not be imposed and access attorney fees against them.

 This clarification should now unmistakably reflect that the Court is simply "referring to the

 position advanced by CM." (Filing No. 31 at 3.)

        Second, the Town requests that the Court "clarify that the September 14 Order enjoins

 enforcement of only those provisions of law which have actually been challenged in this case (and

 thus brought within the Court’s jurisdiction), briefed on CM’s motions for TRO, and considered

 by the Court." Id. at 6. Specifically, the Town maintains that "CM is not entitled to an injunction

 against the Chapter 117 regulations." Id. at 5. This argument—that CM is ostensibly foreclosed

 from operating if Chapter 117 is enforced against it (see Filing No. 30-2 at 13 (requiring sexually

 oriented businesses and their employees to have a license "issued under this chapter"))—has not

 previously been brought before the Court. CM has filed a notice that it will file a response

 by the end of the day, September 16, 2021. The Court grants CM until Monday,

 September 20, 2021, to file a response to the Town's contention argued in Section II of its brief

 (see Filing No. 31 at 3–6).

        SO ORDERED.

        Date:   9/16/2021




                                                   2
Case 4:21-cv-00135-TWP-DML Document 35 Filed 09/16/21 Page 3 of 3 PageID #: 576




 Distribution:

 Grace B. Atwater
 KAMMEN & MOUDY
 grace@kammenlaw.com

 Scott D. Bergthold
 LAW OFFICE OF SCOTT D. BERGTHOLD PLLC
 sbergthold@sdblawfirm.com

 Charles Gregory Fifer
 APPLEGATE FIFER PULLIAM LLC
 gfifer@afpfirm.com

 Matthew J. Hoffer
 SHAFER & ASSOCIATES, P.C.
 matt@bradshaferlaw.com

 Joshua S. Moudy
 KAMMEN & MOUDY
 josh@kammenlaw.com

 Zachary Michael Youngsma
 Shafer & Associates, P.C.
 zack@bradshaferlaw.com




                                       3
